 
Exhibit 10.53
 
EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this "Agreement") is made and entered into effective as
of the 6th day of January, 2020, by and between GUIDED THERAPEUTICS, INC., a
Delaware corporation (the "Company") and the undersigned creditor of the Company
(the "Creditor").
WHEREAS, the Company has entered into certain agreements with investors for a
recapitalization of the Company in which the Company will receive at least
$2,000,000 in cash (the "Financing") and, as part of the Financing, the Company
will file a registration statement on Form S-l (the "S-l") to register the
offering and sale of certain of its securities with the U.S. Securities and
Exchange Commission (the "SEC");
WHEREAS, in connection with the Financing, the Company desires to eliminate or
satisfy certain obligations to third parties;
WHEREAS, the Creditor has performed legal services for the Company and the
Company currently owes the Creditor an aggregate of $1,744,767.62 for such
services (collectively, the "Obligation");
WHEREAS, in satisfaction in full of the Obligation, the Creditor is willing to
accept a cash payment and certain promissory notes of the Company (such
transaction, the "Exchange");
WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 4(a)(2) of the Securities Act of 1933, as
amended (the "Securities Act"); and
WHEREAS, the Company and the Creditor desire to enter into this Agreement to
evidence and set forth the terms of the Exchange;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the parties hereto, being duly sworn, do
covenant, agree and certify as follows:
I. Recitals. The parties hereto acknowledge and agree that the foregoing
recitals are true and accurate and constitute part of this Agreement to the same
extent as if contained in the body hereof.
2. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 2:
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Closing Date" means any date, chosen by the Company at its discretion, that is
on or prior to the date that the S-I is declared effective by the SEC, and shall
be evidenced by delivery in full by the Company to the Creditor of the
consideration described in Section 3.
"Liens" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 

3. Exchange and Satisfaction. On the Closing Date, subject to delivery in full
of the following consideration, the Obligation shall be surrendered by the
Creditor in its entirety:
(I) a cash payment, wired to the Creditor (to an account specified in writing by
the Creditor), of $175,000 (the "Cash Payment");
(2) an unsecured promissory note, in substantially the form set forth on Exhibit
A hereto, in the principal amount of $550,000, due 13 months from the date of
issuance, that may be called by the Company at any time prior to maturity upon a
payment of $150,000 to the Creditor (such note, the "13-Month Note"); and
(3) an unsecured promissory note, in substantially the form set forth on Exhibit
B hereto, in the principal amount of $444,767.62, bearing an annualized interest
rate of 6% and due in four equal annual installments beginning on the second
anniversary of date of issuance (the "Five- Year Note" and, with the 13-Month
Note, the "Notes").
 
4. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Creditor:
(a) Authorization: Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Notes and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Notes by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further action is required by the Company, its board of
directors or its stockholders in connection herewith or therewith. This
Agreement and the Notes have been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
1

 
 
(b) Issuance of the Notes. The Notes are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.
 
5. Representations and Warranties of the Creditor. The Creditor hereby
represents and warrants as of the date hereof and as of the issuance of the
Notes to the Company as follows (unless as of a specific date therein):
(a) Own Account. The Creditor understands that the Notes are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Notes for its own account
and not with a view to or for distributing or reselling such Notes or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Notes in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Notes in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting the Creditor's right to sell the Notes pursuant to a registration
statement under the Securities Act or otherwise in compliance with applicable
federal and state securities laws).
(b) Experience of Creditor. The Creditor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Notes, and has so evaluated the merits and
risks of such investment. The Creditor is able to bear the economic risk of an
investment in the Notes and, at the present time, is able to afford a complete
loss of such investment.
 
Release. Upon the Exchange and the delivery the Cash Payment and the Notes to
the Creditor, the Creditor shall have no further rights or interest in, and
shall not receive any further consideration, payment or distribution of any kind
with respect to, the Obligation. In such regard, the Creditor hereby waives,
relinquishes, remises and releases all rights, claims, interests or liabilities,
known and unknown, of any nature whatsoever in law or equity which the Creditor
may previously have had or may now or hereafter have as against or to receive
from the Company arising out of, resulting from or relating to the Obligation or
any rights or interest of the Creditor with respect thereto. The foregoing has
no effect on the Company's obligations under this Agreement or the Notes, nor
the Creditor's rights hereunder or thereunder. Transfer Restrictions. The Notes
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of the Notes other than pursuant to an effective
registration statement or Rule 144 under the Securities Act, to the Company or
to an Affiliate of the Creditor, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement. The Creditor agrees to the
imprinting of a legend on the Notes in the following form:
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMlSSION OR THE SECURITIES COMMlSSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAlLABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITY.
1.
Further Assurances. The Creditor shall hereafter, without further consideration,
execute and deliver promptly to the Company such further consents, waivers,
assignments, endorsements and other documents and instruments, and to take all
such further actions, as the Company may from time to time reasonably request
with respect to the exchange and satisfaction of the Obligation.
2.
No Attorney-Client Relationship. The Company acknowledges that the Creditor is
not the Company's lawyer and is not providing, and has not provided since the
date last indicated on its invoices to the Company, legal representation to the
Company, and neither this Agreement, the Notes, nor the negotiation hereof or
thereof, is intended to be legal representation in any manner by the Creditor to
the Company.
3.
No Construction Against Drafter. Each party has participated in negotiating and
drafting this Agreement, so if an ambiguity or a question of intent or
interpretation arises, this Agreement is to be construed as if the parties had
drafted it jointly, as opposed to being construed against a party because it was
responsible for drafting one or more provisions of this Agreement.
 
11 . Successors and Assigns. This Agreement is binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
12. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have affixed their hands and seals by
signing this Agreement as of the day and year first above written.
 
[Signatures on Following Page]
 
 
2

 
Company: GUIDED THERAPEUTICS, INC.
/s/ Gene S. Cartwright
Name: Gene S. Cartwright
Title: CEO
 
 
 
Creditor: JONES DAY
 
    ______________________
 
 
 
 
3

 
Exhibit A
Form of 13-Month Note
 
 
 
 
 
4

 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITY.
 
PROMISSORY NOTE
 

 
 
 
 
5
